DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites “ a heat absorption heat exchanger assembly” in both lines 8 and 22 of the claim. It is unclear if this is attempting to claim two different heat absorption heat exchanger assemblies or if the both the first and second instance are referring to the same structure. For the purposes of examination the second instance will be treated as if it referred to “the heat absorption heat exchanger assembly”. Claims 2-8 are rejected based upon their dependency from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jindou et al. (US Patent Application Publication US 2018/0135900 A1).
Regarding claim 9, Jindou discloses (Figure 1-7) a compact heat exchanger assembly, comprising: a heat rejection heat exchanger assembly, comprising: a primary heat exchanger, comprising: a first tube bank  (the portion of the bank 30 of tubes 31 in heat exchanger region 35) extending from a first manifold (heat exchanger region 35 extends from first header collecting pipe 50 as seen in figure 3), a second tube bank extending from a second manifold (the portion of the bank 30 of tubes 31 in heat exchanger region 37 which extends from spaces 55 and divergence unit 91 as seen in figure 3), at least one bend arranged to connect the first tube bank and the second tube bank (bends at bent communicating pipes 68), and bends provided with the first tube bank and the second tube bank such that at least a portion of the first tube bank is disposed parallel to the second tube bank (the heat exchange regions 35 and 37 extend parallel to one another as seen in figure 3 around bends at bent portions 33a, 33b and 33c as seen in figure 2); and a secondary heat exchanger (at bank 40) disposed between the second manifold and the at least one bend (bank 40 lies between the second manifold at divergence unit 91 and the bends at 68 as seen in figure 2).
Regarding claim 10, Jindou discloses the claim limitations of claim 9 above and Jindou further discloses the at least one bend being an un-finned bend (bends at bent communicating pipes 68 do not have fins as seen in figure 2 and 3).
Regarding claim 11, Jindou discloses the claim limitations of claim 9 above and Jindou further discloses  the bends being finned bends (fins 32 are seen disposed over the flat tubes 31 at bends 33a, 33b, and 33c as seen in figure 2).
Regarding claim 12, Jindou discloses the claim limitations of claim 9 above and Jindou further discloses fins (fins 32)  interposed between neighboring tubes (31) of the first tube bank and the second tube bank (tubes 31 heat exchanger regions 35 and 37 have fins 32 extending between adjacent tubes 31 as seen in figure 7) .
Regarding claim 13, Jindou discloses the claim limitations of claim 9 above and Jindou further discloses the secondary heat exchanger includes: a tube bank section (40)  that extends between a third manifold (at header collecting piper 70) and an un-finned bend (at communicating pipes 88 as seen in figure 2 and 4).
Regarding claim 14, Jindou discloses the claim limitations of claim 13 above and Jindou further discloses the primary heat exchanger (at 30) and the secondary heat exchanger (at 40) are arranged in a closed shape (as the nature of the closed shape is not further defined the banks form a at least partially closed  space between the header collecting pipes 50, 60, 70 and 80 and the respective tube portions at 31a, 31b, 31c and 31d as seen in figure 2).
Regarding claim 15, Jindou discloses the claim limitations of claim 14 above and Jindou further discloses the secondary heat exchanger (at 40) of the heat rejection heat exchanger assembly is arranged as a single-row heat exchanger (as seen in figure 2 and 4 a single row of tubes 41 extends between header collecting pipes 70 and 80).
Regarding claim 16, Jindou discloses (Figure 1-7) a compact heat exchanger assembly, comprising: a heat rejection heat exchanger assembly (at heat exchanger 23), comprising: a primary heat exchanger, comprising: a tube bank (at bank 30) extending between 
	Regarding claim 17, Jindou discloses the claim limitations of claim 16 above and Jindou further discloses the at least one bend (33b) being a finned bend (fins 32 are seen disposed over the flat tubes 31 at bend 33b as seen in figure 2).
Regarding claim 18, Jindou discloses the claim limitations of claim 16 above and Jindou further discloses the secondary heat exchanger (formed by tube bank 40)  includes: a tube bank section that extends between a third manifold ( third header collecting pipe 70) and a fourth manifold (and fourth header collecting pipe 80).
Regarding claim 19, Jindou discloses the claim limitations of claim 18 above and Jindou further discloses the first manifold (50) is disposed adjacent to the third manifold (70 as seen in figure 2) and the second manifold (60) is disposed adjacent to the fourth manifold (80 as seen in figure 2).
Regarding claim 20, Jindou discloses the claim limitations of claim 18 above and Jindou further discloses the primary heat exchanger (at bank 30)  and the secondary heat exchanger (at bank 40)  of the heat rejection heat exchanger assembly are each arranged as single-row heat exchangers (as seen in figure 2-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al.(US Patent Application Publication US 2013/0031934 A1) in view of Jindou et al. (US Patent Application Publication US 2018/0135900 A1).
Regarding claim 1, Huff discloses (Figure 3 and 4) a refrigeration system, comprising: a compressor assembly (of compression device 30) having a inlet of first compression stage (the inlet to first compression stage 30a at line 26), a outlet of first compression stage (the outlet of first compression stage 30a into line 28 per paragraph 0027), a inlet of second compression stage (the inlet of second compression stage 30b in line 28) , and a outlet of second compression stage (the outlet of second compression stage 30b into line 22 per paragraph 0028); a heat rejection heat exchanger assembly, comprising: a primary heat exchanger ( heat rejection heat exchanger 40) having an inlet that is fluidly connected to the outlet of second compression stage of the compressor assembly (fluid from compressor 30b flows to heat exchanger 40 per paragraph 0028) and an outlet (into line 24) that is fluidly connected to the inlet of a heat absorption heat exchanger assembly (heat absorption heat exchanger assembly 50 which receives refrigerant from line 24 per paragraph 0029), a secondary heat exchanger (at intercooler 80) having a third manifold defining an inlet that is fluidly connected to the outlet of first compression stage of the compressor assembly (the outlet of first compression stage 30a into line 28  flows to an inlet of the intercooler 80 per paragraph 0033) and a fourth manifold defining an outlet that is fluidly connected to the inlet of second compression stage of the compressor assembly (the outlet of the intercooler into line 28 flows back to the inlet of the 
However Huff does not disclose the primary heat exchanger, comprising: a first tube bank extending between a first manifold and a first intermediate manifold, a second tube bank extending between a second manifold and a second intermediate manifold, at least one bend extending between the first tube bank and the second tube bank, and a connecting tube or a block part extending between the first intermediate manifold and the second intermediate manifold as Huff is silent as to specific banks of the heat exchanger 40 or any specific construction of the combination of heat exchangers 40 and 80.
Jindou discloses (Figure 1-20) a refrigeration system heat exchanger with  a primary heat exchanger, comprising: a first tube bank (the portion of the bank 30 of tubes 31 in heat exchanger region 35) extending between a first manifold and a first intermediate manifold (heat exchanger region 35 extends from first manifold/ header collecting pipe to a  intermediate manifold at communicating spaces 65 as seen in figure 16), a second tube bank extending between a second manifold and a second intermediate manifold (the portion of the bank 30 of tubes 31 in heat exchanger region 37 which extends from spaces 55 and divergence unit 91 forming a second manifold to a second intermediate manifold in communicating spaces 67 as seen in figure 16), at least one bend extending between the first tube bank and the second tube bank (at bends 33a, 33b, and 33c), and a connecting tube or a block part extending between the first intermediate manifold and the second intermediate manifold (connecting pipes 68 extend between communicating spaces 65 and communicating spaces 67); a secondary heat exchanger (at bank 40)  having a third manifold defining an inlet (inlet 72 at collecting header 70  forming a third manifold in space 72 as seen in figure 17) and a fourth manifold defining an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic two part heat exchanger of Huff to be the multi row and pass heat exchanger  with bent tube banks disclosed by Jindou. Doing so would provide a heat exchanger structure that can minimize pressure loss  and increase heat exchange efficacy (per paragraph 0022) and can facilitate  downsizing of the heat exchanger by forming bent banks of tubes as recognized by Jindou (per paragraph 0023).
Regarding claim 2, Huff as modified discloses the claim limitations of claim 1 above and Huff further discloses the secondary heat exchanger is arranged as a single-row heat exchanger (80 is a single row as seen in figure 3 and 4).
Regarding claim 3, Huff as modified discloses the claim limitations of claim 1 above and Jindou further discloses the at least one bend being a finned bend (fins 32 are seen disposed over the flat tubes 31 at bends 33a, 33b, and 33c as seen in figure 15).
Regarding claim 3, Huff as modified discloses the claim limitations of claim 1 above and Jindou further discloses the primary heat exchanger (tat tube bank 30) is arranged as a two-row heat exchanger (two rows when combined with second bank 40 of the additional heat exchanger).
Regarding claim 5, Huff as modified discloses the claim limitations of claim 1 above and Huff further discloses the heat absorption heat exchanger assembly (50) having an outlet that is fluidly connected to the inlet of first compression stage of the compressor assembly ( the outlet of 50 refrigerant is passed back to first  compression stage 30a via line 26 per paragraph 0029)  an inlet that is fluidly connected to the outlet of the primary heat exchanger (40) of the heat rejection heat exchanger assembly (refrigerant flows to 50 via line 24 from heat exchanger 40) through expansion devices and an economizer ( refrigerant passes through an expansion 
Regarding claim 6, Huff as modified discloses the claim limitations of claim 5 above and Huff further discloses the economizer (60 or 70) is at least one of a flash tank type economizer (flash tank economizer 60) or a heat exchanger type economizer ( heat exchanger 70 per paragraph 0030).
Regarding claim 7, Huff as modified discloses the claim limitations of claim 1 above and Jindou further discloses the third manifold (at collecting header 70  forming a third manifold in space 72 as seen in figure 17) is disposed adjacent to the second intermediate manifold (the second intermediate manifold in communicating spaces 67 as seen in figure 16 is diagonally adjacent to the collecting header 70 as seen in figure 15) and the fourth manifold (a fourth manifold at second divergence unit 92 as seen in figure 17) is disposed adjacent to the first intermediate manifold (the first intermediate manifold at communicating spaces 65 as seen in figure 16 is diagonally adjacent to second divergence unit 92 as seen in figure 15 the such that the primary heat exchanger (at 30) and the secondary heat exchanger  (at 40) define a closed space (as the nature of the closed space is not further defined the banks form a at least partially closed  space between the header collecting pipes 50, 60, 70 and 80 and the respective tube portions at 31a, 31b, 31c and 31d as seen in figure 15).
Regarding claim 8, Huff as modified discloses the claim limitations of claim 7 above and Jindou further discloses: a heat rejection fan disposed within the closed space defined by the primary heat exchanger and the secondary heat exchanger (outdoor fan 15 draws air inward though side surfaces as indicated by the arrows in figure 2 and 15 per paragraph 0061).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsui et al. (US 20210222893 A1), Matsumoto et al. (US 20200386453 A1), .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763